           Case 1:18-vv-00611-UNJ Document 34 Filed 10/28/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0611V
                                   Filed: September 24, 2019
                                         UNPUBLISHED


    ROBERT FUERSTENAU,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


Ryan Alan Yeary, Caminez & Yeary, P.A., Monticello, FL, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On April 30, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS) after receiving
the trivalent influenza vaccination on October 5, 2015. Petition at 1, ¶ 2. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On July 29, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for his GBS. On September 24, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $203,350.79,
representing $200,000.00 in compensation for petitioner’s past and future pain and

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00611-UNJ Document 34 Filed 10/28/19 Page 2 of 5



suffering3 and $3,350.79 in compensation for petitioner’s past unreimbursable
expenses. Proffer at 1-2. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Id. Based on the record as a whole, the undersigned finds
that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $203,350.79, representing $200,000.00 in
compensation for petitioner’s actual and projected pain and suffering and
$3,350.79 in compensation for petitioner’s past unreimbursable expenses in the
form of a check payable to petitioner, Robert Fuerstenau. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3Any amounts awarded for future pain and suffering have been reduced to net present value. See
§ 15(a)(4) (requiring this reduction for amounts awarded for projected pain and suffering).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-00611-UNJ Document 34 Filed 10/28/19 Page 3 of 5



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


 ROBERT FUERSTENAU,

                  Petitioner,                           No. 18-611V
 v.                                                     Chief Special Master Dorsey
                                                        ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                  Respondent.


                                PROFFER ON AWARD OF DAMAGES

          On April 30, 2018, Robert Fuerstenau (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. Petitioner alleges that he suffered Guillain-Barré

syndrome (“GBS”) as a result of an influenza (“flu”) vaccine administered on October 5, 2015.

Petition at Preamble. Respondent conceded petitioner’s entitlement to compensation in his Rule

4(c) Report filed on July 26, 2019. Based on Respondent’s Rule 4(c) Report, Chief Special

Master Dorsey found petitioner entitled to compensation.

I.    Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $200,000.00 in actual and

projected pain and suffering. This amount reflects that any award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.




                                                  1
         Case 1:18-vv-00611-UNJ Document 34 Filed 10/28/19 Page 4 of 5



       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents his expenditure of past unreimbursable

expenses related to his vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $3,350.79. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $203,350.79, in the form of a check made payable to petitioner. 1

This lump sum payment represents all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             GABRIELLE M. FIELDING
                                             Assistant Director
                                             Torts Branch, Civil Division




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2
        Case 1:18-vv-00611-UNJ Document 34 Filed 10/28/19 Page 5 of 5



                                    s/Jennifer L. Reynaud
                                   JENNIFER L. REYNAUD
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 305-1586
Date: September 24, 2019




                                      3
